UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7484 Nuveen Massachusetts Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Massachusetts Premium Income Municipal Fund (NMT) February 29, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 1.5% (1.0% of Total Investments) $ 1,425 Boston Industrial Development Financing Authority, Massachusetts, Senior Revenue Bonds, 9/12 at 102.00 Caa3 $ 1,064,076 Crosstown Center Project, Series 2002, 6.500%, 9/01/35 (Alternative Minimum Tax) Education and Civic Organizations – 33.9% (22.6% of Total Investments) Massachusetts Development Finance Agency Revenue Bonds, Lesley University Issue Series B-1 and 7/21 at 100.00 AA– B-2, 5.250%, 7/01/33 – AGM Insured Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Series 2009V-1, 10/19 at 100.00 A 5.000%, 10/01/29 Massachusetts Development Finance Agency, Revenue Bonds, Emerson College, Series 2010A, 1/20 at 100.00 BBB+ 5.000%, 1/01/40 Massachusetts Development Finance Agency, Revenue Bonds, Sterling and Francine Clark Art 7/21 at 100.00 AA Institute, Series 2011A, 5.000%, 7/01/41 Massachusetts Development Finance Agency, Revenue Bonds, The Broad Institute, Series 2011A, 4/21 at 100.00 AA– 5.250%, 4/01/37 Massachusetts Development Finance Agency, Revenue Bonds, Worcester Polytechnic Institute, 9/17 at 100.00 A+ Series 2007, 5.000%, 9/01/37 – NPFG Insured Massachusetts Development Finance Authority, Revenue Bonds, Curry College, Series 2000A, 9/12 at 100.00 BBB 6.000%, 3/01/20 – ACA Insured Massachusetts Development Finance Authority, Revenue Bonds, Massachusetts College of Pharmacy 7/15 at 100.00 AA– and Allied Health Sciences, Series 2005D, 5.000%, 7/01/27 – AGC Insured Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, No Opt. Call A Series 2002A, 5.750%, 1/01/42 – AMBAC Insured Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, 1/18 at 100.00 AA– Series 2008A, 5.000%, 1/01/42 – AGC Insured Massachusetts Development Finance Authority, Revenue Refunding Bonds, Boston University, No Opt. Call A2 Series 1999P, 6.000%, 5/15/29 Massachusetts Educational Financing Authority, Educational Loan Revenue, Serie 2011J, 5.625%, 7/21 at 100.00 AA 7/01/33 (Alternative Minimum Tax) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Boston College, 6/13 at 100.00 AA– Series 2003N, 5.250%, 6/01/18 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Springfield College, 10/19 at 100.00 Baa1 Series 2010, 5.500%, 10/15/31 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Tufts University, 8/18 at 100.00 Aa2 Series 2008O, 5.375%, 8/15/38 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Wellesley College, 7/13 at 100.00 Aaa Series 2003H, 5.000%, 7/01/26 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Wheaton College No Opt. Call A2 Issues, Series 2010F, 5.000%, 1/01/41 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Williams College, 7/13 at 100.00 AAA Series 2003H, 5.000%, 7/01/21 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Worcester State 11/12 at 100.00 A College, Series 2002, 5.000%, 11/01/32 – AMBAC Insured Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities 8/12 at 100.00 BBB– Financing Authority, Higher Education Revenue Bonds, Ana G. Mendez University System, Series 1999, 5.375%, 2/01/19 Total Education and Civic Organizations Health Care – 25.6% (17.1% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Partners HealthCare System, Series 7/20 at 100.00 AA 2011K-6, 5.375%, 7/01/41 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health 10/13 at 100.00 BBB+ System, Series 2001E, 6.250%, 10/01/31 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Cape Cod Health Care 5/12 at 101.00 BBB+ Inc., Series 2001C, 5.250%, 11/15/31 – RAAI Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., Series B1 Capital Asset Program Converted June 13,2008: 5.375%, 2/01/26 – NPFG Insured 8/18 at 100.00 A– 5.375%, 2/01/28 – NPFG Insured 8/18 at 100.00 A– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., 8/18 at 100.00 A– Series B2, Capital Asset Program, Converted June 9, 2009, 5.375%, 2/01/27 – NPFG Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Children’s Hospital, 12/19 at 100.00 AA Series 2009M, 5.500%, 12/01/39 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Emerson Hospital, 8/15 at 100.00 N/R Series 2005E, 5.000%, 8/15/35 – RAAI Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Lahey Clinic Medical 8/15 at 100.00 A+ Center, Series 2005C, 5.000%, 8/15/21 – FGIC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Lahey Medical 8/17 at 100.00 A+ Center, Series 2007D, 5.250%, 8/15/28 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milford Regional 7/17 at 100.00 BBB– Medical Center, Series 2007E, 5.000%, 7/15/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milton Hospital 7/15 at 100.00 BB– Project, Series 2005D, 5.250%, 7/01/30 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial 7/15 at 100.00 A– Health Care, Series 2005D, 5.000%, 7/01/33 Massachusetts State, Health and Educational Facilities Authority, Partners HealthCare System 7/17 at 100.00 AA Inc., Series 2007G, 5.000%, 7/01/32 Total Health Care Housing/Multifamily – 6.3% (4.2% of Total Investments) Massachusetts Development Finance Authority, Multifamily Housing Revenue Bonds, Emerson Manor 7/17 at 100.00 BB Project, Series 2007, 4.800%, 7/20/48 Massachusetts Development Financing Authority, Assisted Living Revenue Bonds, Prospect House 6/12 at 100.00 N/R Apartments, Series 1999, 7.000%, 12/01/31 Massachusetts Housing Finance Agency, Housing Revenue Bonds, Series 2003S, 5.050%, 12/01/23 6/13 at 100.00 AA– (Alternative Minimum Tax) 95 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue Bonds, Series 1999D, 7/12 at 100.00 N/R 5.500%, 7/01/13 – AMBAC Insured (Alternative Minimum Tax) Somerville Housing Authority, Massachusetts, GNMA Collateralized Mortgage Revenue Bonds, 5/12 at 103.00 N/R Clarendon Hill Towers, Series 2002, 5.200%, 11/20/22 Total Housing/Multifamily Housing/Single Family – 3.7% (2.4% of Total Investments) Massachusetts Housing Finance Agency, Single Family Housing Revenue Bonds, Series 2006-126, 6/16 at 100.00 AA 4.625%, 6/01/32 (Alternative Minimum Tax) Massachusetts Housing Finance Agency, Single Family Housing Revenue Bonds, Series 2008, Trust No Opt. Call AA 3145, 14.354%, 6/01/16 (IF) Total Housing/Single Family Industrials – 0.9% (0.6% of Total Investments) Massachusetts Development Finance Agency, Pioneer Valley Resource Recovery Revenue Bonds, No Opt. Call N/R Eco/Springfield LLC, Series 2006, 5.875%, 7/01/14 (Alternative Minimum Tax) Massachusetts Development Finance Agency, Solid Waste Disposal Revenue Bonds, Waste Management No Opt. Call BBB Inc., Series 2003, 5.450%, 6/01/14 Total Industrials Long-Term Care – 6.8% (4.5% of Total Investments) Boston, Massachusetts, FHA-Insured Mortgage Revenue Bonds, Deutsches Altenheim Inc., Series 4/12 at 102.00 AAA 1998A, 6.125%, 10/01/31 Massachusetts Development Finance Agency, Revenue Bonds, Carleton-Willard Village, Series 12/19 at 100.00 A– 2010, 5.625%, 12/01/30 Massachusetts Development Finance Agency, Revenue Bonds, Orchard Cove, Series 2007, 10/12 at 102.00 N/R 5.250%, 10/01/26 Massachusetts Development Finance Authority, GNMA Collateralized Assisted Living Facility 3/12 at 105.00 AAA Revenue Bonds, Arbors at Chicopee, Series 2001A, 6.250%, 9/20/42 (Alternative Minimum Tax) Massachusetts Industrial Finance Agency, First Mortgage Revenue Bonds, Berkshire Retirement 7/12 at 100.00 BBB Community, Series 1994B, 4.750%, 7/01/17 Total Long-Term Care Tax Obligation/General – 20.1% (13.4% of Total Investments) Ashland, Massachusetts, General Obligation Bonds, Series 2004, 5.250%, 5/15/23 – AMBAC Insured 5/15 at 100.00 Aa2 Boston, Massachusetts, General Obligation Bonds, Series 2005A, 5.000%, 1/01/17 1/15 at 100.00 Aaa Fall River, Massachusetts, General Obligation Bonds, Series 2003, 5.000%, 2/01/21 – AGM Insured 2/13 at 101.00 AA– Hampden-Wilbraham Regional School District, Hampden County, Massachusetts, General Obligation 2/21 at 100.00 Aa3 Bonds, Series 2011, 5.000%, 2/15/41 Hudson, Massachusetts, General Obligation Bonds, Municipal Purpose Loan Series 2011, 2/20 at 100.00 AA 5.000%, 2/15/32 Massachusetts Bay Transportation Authority, General Obligation Transportation System Bonds, No Opt. Call AA+ Series 1991A, 7.000%, 3/01/21 Massachusetts, General Obligation Bonds, Consolidated Loan, Series 2001D, 6.000%, 11/01/13 – No Opt. Call AA+ NPFG Insured Monson, Massachusetts, General Obligation Bonds, Series 2002, 5.250%, 5/15/22 – AMBAC Insured 5/12 at 101.00 A1 Norwell, Massachusetts, General Obligation Bonds, Series 2003, 5.000%, 11/15/20 – FGIC Insured No Opt. Call AAA Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/29 – No Opt. Call Baa1 FGIC Insured Quincy, Massachusetts, General Obligation Bonds, Series 2011, 5.250%, 12/01/38 12/20 at 100.00 Aa2 Worcester, Massachusetts, General Obligation Bonds, Series 2005A, 5.000%, 7/01/19 – 7/15 at 100.00 A1 FGIC Insured Total Tax Obligation/General Tax Obligation/Limited – 12.3% (8.2% of Total Investments) Martha’s Vineyard Land Bank, Massachusetts, Revenue Bonds, Series 2004, 5.000%, 5/01/26 – 5/14 at 100.00 A– AMBAC Insured Massachusetts Bay Transportation Authority, Sales Tax Revenue Bonds, Senior Lien Series 2006C, 7/18 at 100.00 AAA 5.000%, 7/01/26 Massachusetts Bay Transportation Authority, Senior Lien Sales Tax Revenue Refunding Bonds, No Opt. Call AAA Series 2004C, 5.250%, 7/01/21 Massachusetts College Building Authority, Project Revenue Bonds, Series 2008A, 5.000%, 5/01/33 – 5/18 at 100.00 Aa2 AGC Insured Massachusetts College Building Authority, Project Revenue Refunding Bonds, Series 2003B, No Opt. Call Aa2 5.375%, 5/01/23 – SYNCORA GTY Insured Massachusetts College Building Authority, Revenue Bonds, Refunding Series 2012B, 5.000%, 5/22 at 100.00 AA 5/01/37 (WI/DD, Settling 3/01/12) Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 AA+ 5.000%, 8/15/20 – AGM Insured (UB) Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2011B, 10/21 at 100.00 AA+ 5.000%, 10/15/41 Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2005, 5.000%, No Opt. Call A1 1/01/20 – FGIC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call BBB+ 0.000%, 7/01/43 – AMBAC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series No Opt. Call A+ 2010C, 0.000%, 8/01/38 Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A3 5.500%, 7/01/19 – NPFG Insured Total Tax Obligation/Limited Transportation – 11.4% (7.6% of Total Investments) Massachusetts Port Authority, Airport System Revenue Bonds, Series 2010A, 5.000%, 7/01/30 7/20 at 100.00 AA– Massachusetts Port Authority, Revenue Bonds, Series 2003A, 5.000%, 7/01/33 – NPFG Insured 7/13 at 100.00 AA– Massachusetts Port Authority, Special Facilities Revenue Bonds, BOSFUEL Corporation, Series 7/17 at 100.00 A2 2007, 5.000%, 7/01/32 – FGIC Insured (Alternative Minimum Tax) Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 7/12 at 100.00 N/R 2001A, 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) Massachusetts Port Authority, Special Facilities Revenue Bonds, US Airways Group Inc., Series 9/12 at 100.00 BBB 1996A, 5.750%, 9/01/16 – NPFG Insured (Alternative Minimum Tax) Metropolitan Boston Transit Parking Corporation, Massachusetts, Systemwide Parking Revenue 7/21 at 100.00 A+ Bonds, Senior Lien Series 2011, 5.000%, 7/01/41 Total Transportation U.S. Guaranteed – 14.2% (9.5% of Total Investments) (4) Boston, Massachusetts, General Obligation Bonds, Series 2005A, 5.000%, 1/01/17 1/15 at 100.00 N/R (4) (Pre-refunded 1/01/15) Massachusetts Bay Transportation Authority, General Obligation Transportation System Bonds, 3/17 at 100.00 N/R (4) Series 1991A, 7.000%, 3/01/21 (Pre-refunded 3/01/17) 25 Massachusetts Bay Transportation Authority, Sales Tax Revenue Bonds, Senior Lien Series 2006C, 7/18 at 100.00 AAA 5.000%, 7/01/26 (Pre-refunded 7/01/18) Massachusetts College Building Authority, Project Revenue Bonds, Series 2004A, 5.000%, 5/01/19 5/14 at 100.00 Aa2 (4) (Pre-refunded 5/01/14) – NPFG Insured Massachusetts College Building Authority, Project Revenue Bonds, Series 2006A, 5.000%, 5/01/31 5/16 at 100.00 Aa2 (4) (Pre-refunded 5/01/16) – AMBAC Insured Massachusetts Development Finance Authority, Revenue Bonds, Massachusetts College of Pharmacy 7/13 at 101.00 A (4) and Allied Health Sciences, Series 2003C, 5.750%, 7/01/33 (Pre-refunded 7/01/13) Massachusetts Development Finance Authority, Revenue Bonds, Milton Academy, Series 2003A, 9/13 at 100.00 AA– (4) 5.000%, 9/01/19 (Pre-refunded 9/01/13) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/21 at 100.00 BBB (4) Series 1998A, 5.000%, 7/01/25 (Pre-refunded 7/01/21) – NPFG Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caritas Christi 7/12 at 101.00 N/R (4) Obligated Group, Series 2002B, 6.250%, 7/01/22 (Pre-refunded 7/01/12) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, New England Medical 5/12 at 100.00 N/R (4) Center Hospitals, Series 2002H, 5.375%, 5/15/19 (Pre-refunded 5/15/12) – FGIC Insured Massachusetts Port Authority, Revenue Bonds, Series 1982, 13.000%, 7/01/13 (ETM) 5/12 at 100.00 AAA Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2004, 5.250%, 1/14 at 100.00 A1 (4) 1/01/25 (Pre-refunded 1/01/14) – FGIC Insured Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A3 (4) 5.500%, 7/01/19 – NPFG Insured (ETM) Total U.S. Guaranteed Utilities – 2.7% (1.8% of Total Investments) Massachusetts Development Finance Agency, Resource Recovery Revenue Bonds, SEMass System, 1/13 at 100.00 BBB Series 2001A, 5.625%, 1/01/16 – NPFG Insured Massachusetts Industrial Finance Agency, Resource Recovery Revenue Refunding Bonds, Ogden 6/12 at 100.00 A– Haverhill Project, Series 1998A, 5.600%, 12/01/19 (Alternative Minimum Tax) Total Utilities Water and Sewer – 10.8% (7.1% of Total Investments) Boston Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Senior Lien 11/19 at 100.00 AA+ Refunding Series 2010A, 5.000%, 11/01/30 Boston Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Senior Series 11/14 at 100.00 AA+ 2004A, 5.000%, 11/01/25 60 Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2003-9, 8/13 at 100.00 AAA 5.000%, 8/01/22 Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2004-10, 8/14 at 100.00 AAA 5.000%, 8/01/26 Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2005-11, 8/15 at 100.00 AAA 4.500%, 8/01/29 Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2006-12, 8/16 at 100.00 AAA 4.375%, 8/01/31 (UB) Massachusetts Water Pollution Abatement Trust, Revenue Bonds, MWRA Loan Program, Series 2002A, 8/12 at 100.00 AAA 5.250%, 8/01/20 Massachusetts Water Resources Authority, General Revenue Bonds, Series 2005A, 5.000%, 8/01/28 – 8/17 at 100.00 AA+ NPFG Insured Massachusetts Water Resources Authority, General Revenue Bonds, Series 2006A, 4.000%, 8/01/46 8/16 at 100.00 AA+ Total Water and Sewer $ 103,880 Total Investments (cost $103,853,522) – 150.2% Floating Rate Obligations – (2.0)% MuniFund Term Preferred Shares, at Liquidation Value – (50.0)% (5) Other Assets Less Liabilities – 1.8% Net Assets Applicable to Common Shares – 100% $ 73,316,164 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of February 29, 2012: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
